Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Groen Brothers Aviation, Inc. Salt Lake City, Utah We hereby consent to the incorporation by reference in the registration statement of Groen Brothers Aviation, Inc. on Form S-8 No. 333-125732, of our report dated October 13, 2011, which is included in the Form 10-K for Groen Brothers Aviation, Inc. for the year ended June 30, 2011. Our report covering the June 30, 2011 and 2010, consolidated financial statements of Groen Brothers Aviation, Inc. contains an explanatory paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern. /s/ HJ & Associates, LLC HJ &Associates, LLC Salt Lake City, Utah October 13, 2011
